Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23, 26-28 are pending.
	Applicants response filed 7/19/2022 has been received and entered in the application.  The final rejection dated 9/21/2022 is hereby vacated.  However, a rejection is made below.

Action Summary
Claims 24 and 25 contains the trademark/trade name EXACT-Respiratory Symptoms (E-RSTM) chest symptoms is withdrawn due to applicants cancelling claims.
Claims 17 and 21 objected to because of the following informalities is withdrawn due to applicant’s amendment of claims.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17576208 (reference application) is withdrawn due to applicant’s filing a terminal disclaimer.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/085098 (reference application) is withdrawn due to applicant’s filing a terminal disclaimer.
  Claim 1-28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-60 of copending Application No. 17/341936 (reference application) is withdrawn due to applicant’s filing a terminal disclaimer.

Response to Arguments

	Upon careful consideration a new rejection is made below in view of the IDS submitted 8/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhame (US 2008/0207667)(WO 2020/023486 which has the international search report cited US 2008/0207667 recites using nalbuphine to treat cough, which was submitted in a IDS dated 8/11/2022) and Manen (Cough in idiopathic pulmonary fibrosis, Review in cough, Eur Respir Rev 2016; 25: 278–286) both are of record.
Rhame teaches a method of treatment of symptoms associated with diseases affecting the respiratory or pulmonary system of humans and lower animals, comprising administration to the human or lower animal safe and effective amounts of a com position including nalbuphine (claim 1). Rhame teaches that the symptoms associated with diseases affecting the respiratory system include one or more of asthma, cough, bronchoconstriction, cough with pruritis, chronic obstructive pulmonary disease, dyspnea, pulmonary hypertension, or pulmonary symptoms, and distress associated with cardiac disease or failure or cancerous processes involving the respiratory system (claim 2).  Rhame teaches nalbuphine hydrochloride (claim 5).  Rhames teaches as used herein, an “effective amount’ means the dose or effective amount to be administered to a patient and the frequency of administration to the subject which is readily determined by one or ordinary skill in the art, by the use of known techniques and by observing results obtained under analogous circumstances. The dose or effective amount to be administered to a patient and the frequency of administration to the subject can be readily determined by one of ordinary skill in the art by the use of known techniques and by observing results obtained under analogous circumstances. In determining the effective amount or dose, a number of factors are considered by the attending diagnostician, including but not limited to, the potency and duration of action of the com pounds used; the nature and severity of the illness to be treated as well as on the sex, age, weight, general health and individual responsiveness of the patient to be treated, and other relevant circumstances (paragraph 0037).  Rhames discloses that The phrase “therapeutically-effective' indicates the capability of an agent to prevent, or improve the severity of the disorder, while avoiding adverse side effects typically associated with alternative therapies (paragraph 0038).  Rhame discloses that those skilled in the art will appreciate that dosages may also be determined with guidance from Goodman & Goldman's The Pharmacological Basis of Therapeutics, Ninth Edition (1996), Appendix II, pp. 1707-1711 (paragraph 0039).  Rhames teaches the amount of nalbuphine that is used in the subject method may be an amount that is sufficient to constitute a respiratory disorder treatment or prevention effective amount (paragraph 0040). Rhame teaches that nalbuphine in the dosage range ranges from about 0.1 to about 1.00 milligrams per day per kilogram of body weight of the subject (mg/day kg), more preferably from about 0.285 to about 0.57 mg/day kg (paragraph 0040). Rhame teaches that nalbupine is administered topically, intranasally, orally, intravenously, intramuscularly, via the buccal mucosa, and Subcutaneously (claim 3).  Rhame discloses that nalbuphine may be administered in daily dosages can vary within wide limits and will be adjusted to the individual requirements in each particular case. In general, for administration to adults, an appropriate daily dosage has been described above, although the limits that were identified as being preferred may be exceeded if expedient. The daily dosage can be administered as a single dosage or in divided dosages (paragraph 0067).
Rhame does not disclose IPF, titration or additional therapeutic agents.
Manen teaches that Idiopathic pulmonary fibrosis (IPF) is a progressive lung disease of unknown cause with a median survival of 3–5 years after diagnosis. Treatment of IPF aims at slowing or stopping the disease progression, increasing survival, reducing symptoms and improving quality of life (QoL).  Chronic cough is defined as a cough lasting for at least 8 weeks. In the general population it has a prevalence of 9% to 33% in the USA and Europe [6]. It is a frequent reason for seeking medical advice, with a high number of medical consultations [7]. The most important risk factor for chronic cough is cigarette smoking. (page 278).  Manen teaches that A possible explanation could be that mechanical distortion of the lung, caused by the fibrosis, directly influences nerve fibres. As RARs and SARs are sensitive to mechanical changes they could be influenced in sensitivity or quantity by the traction forces of the fibrosis. Nerves that inhibit cough might also be destroyed due to fibrosis. This corresponds with the finding of increased cough reflex sensitivity to mechanical stimulation of the chest wall in IPF patients, compared with controls (page 280).  Manen teaches that the majority of IPF patients are treated with one of the two new anti-fibrotic drugs, pirfenidone or nintedanib. In a subgroup analysis of the phase three trial in Japan, that pirfenidone seemed to reduce cough in patients with a forced vital capacity >70% and arterial oxygen saturation measured by pulse oximetry (page 284).

It would have been obvious to one of ordinary skills at the time of filing to administer nalbuphine to treat IPF.  One would have been motivated to administer nalbuphine to treat IPF because it is known in the art that nalbuphine is effective in the treatment of cough as well as pulmonary disease (e.g. IPF) as disclosed by Rhame with a reasonable expectation of success absence evidence to the contrary.  Additionally, it is known that IPF has chronic cough; therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to administer nalbuphine for the treatment of a cough with pulmonary diseases, such as nalbuphine as disclose by both Rhame and Manen.
 Regarding the AUC and Cmax as claimed (see claims 3-6); these would consequently results from administering nalbuphine in a dose range of dosage range ranges from about 0.1 to about 1.00 milligrams per day per kilogram of body weight of the subject (mg/day kg), more preferably from about 0.285 to about 0.57 mg/day.kg  for the treatment of IPF.  
	It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering nalbuphine to treat IPF would consequently result in at least a 30% or 50% reduction in daytime cough with the same administration (same compound) to treat IPF (same patient population) with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills at the time of filing to titrate the dosing of nalbuphine.  One would have been motivated to titrate the dosing of nalbuphine in order to find the effective dose of nalbuphine for the subject (e.g. optimizing the dosing of nalbuphine). Since it known in the art to dose or effective amount to be administered to a patient and the frequency of administration to the subject can be readily determined by one of ordinary skill in the art by the use of known techniques and by observing results obtained under analogous circumstances. In determining the effective amount or dose, a number of factors are considered by the attending diagnostician, including but not limited to, the potency and duration of action of the com pounds used; the nature and severity of the illness to be treated as well as on the sex, age, weight, general health and individual responsiveness of the patient to be treated, and other relevant circumstances as disclosed by Rhame with a reasonable expectation of success absence evidence to the contrary. Additionally, nalbuphine is known to be administered in the dosage range ranges from about 0.1 to about 1.00 milligrams per day per kilogram of body weight of the subject (mg/day kg), more preferably from about 0.285 to about 0.57 mg/day kg.  Taken that the average adult is approximately 70 kg; 0.285 mg/day/kg is (0.285 x 70 = 19.95 mg) through 0.57 mg/day/kg (0.57 x 70 = 39.9 mg), which falls within the claimed rage of 37 mg to about 324 mg.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08
It would have been obvious to one of ordinary skills in the art at the time of filing to administer nalbuphine once per day or divided dosages.  One would have been motivated to administer nalbuphine in a singly or divided dosages per day since it is known that nalbuphine may be administered in daily or divided dosages as taught by Rhame with a reasonable expectation of success absence evidence to the contrary.
	Regarding the duration of the administration of nalbuphine; it would have been obvious to one of ordinary skills in the art at the time of filing to administer nalbuphine for at least 8 weeks, 10 weeks, 12 weeks, 24 weeks or 52 weeks.  One would have been motivated to administered nalbuphine for an extended period of time because it is known in the art that IPF is a chronic proglonged cough of greater than 8 weeks as taught by Manen with a reasonable expectation of success absence evidence to the contrary. 
	It would have been obvious to one of ordinary skills in the art at the time of filing to administer nalbuphine with either nintedanib and pirfenidone.  One would have been motivated to administer nalbuphine with either nintedanib and pirfenidone because it is known in the art that nalbuphine, nintedanib and pirfenidone are all effective in the treatment of IPF with chronic cough as taught by both Rhame and Menen with a reasonable expectation of success absence evidence to the contrary.
	
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhame (US 2008/0207667)(WO 2020/023486 which has the international search report cited US 2008/0207667 recites using nalbuphine to treat cough, which was submitted in a IDS dated 8/11/2022) and Manen (Cough in idiopathic pulmonary fibrosis, Review in cough, Eur Respir Rev 2016; 25: 278–286) as applied to claims 1-23, 26 and 28 above, and further in view of Hawi (Pharmacokinetics of nalbuphine hydrochloride extended release tablets in hemodialysis patients with exploratory effect on pruritus, BMC Nephrology (2015) 16:47, pages 2-10) all are of record.
 
	Rhame and Manen as cited above.
	Neither Rhame nor Manen disclose nalbuphine in extended release.
	Hawi teaches that Nalbuphine HCl ER tablets (30 mg) were provided by Trevi Therapeutics. Unless specified, doses were administered as multiples of 30-mg tablets to achieve the desired dose and with water (120 ml) 12 hours apart with food (page 2).  Hawi teaches that Mean Cmax ranged between 13 and 83 ng/mL and AUCtau between 118 and 761 ng∙h/mL. Mean plasma half life (T1/2) was 10.5 and 14.2 hours following a single 30-mg and repeat 180-mg BID dose, respectively. Exposure (Cmax and AUCtau) increased in a nearly dose proportional fashion over the 30-mg to 180-mg BID dose range: 2-, 4-, and 6-fold increases in dose resulted in approximately 2-, 5-, and 6- fold increases in mean Cmax, and AUCtau (Table 2). Hawi teaches that nalbuphine administered as oral nalbuphine HCl ER tablets was safe and well-tolerated (page 9).

	It would have been obvious to one of ordinary skills in the art at the time of filing to administer oral nalbuphine HCL ER tablets. One would have been motivated to administer nalbuphine HCL ER tablets because it is known in the art that oral nalbuphine HCl ER tablets was safe and well-tolerated with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1-24 and 26-28 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627